Citation Nr: 1242285	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel





INTRODUCTION

The Veteran had active service from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2011, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD had been received.  Accordingly, the Board granted that aspect of the Veteran's appeal.  Also at that time, the Board remanded the underlying de novo issue of entitlement to service connection for PTSD for the agency of original's (AOJ's) consideration of that aspect of the appeal in light of the new regulatory provisions pertaining to the verification of stressors based on hostile military activity.  Although the Board's directives were not complied with, as the Board is granting service connection for PTSD, the Veteran is not harmed by the Appeals Management Center's (AMC's) noncompliance with its January 2011 directives.  


FINDING OF FACT

The Veteran has PTSD that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has PTSD as a result of his military service.  His reported stressors include being subjected to enemy fire during landing operations when he served on board the USS Duluth in Vietnam.  See, e.g., October 2005 stressor statement.  His contentions throughout this appeal have indicated a fear of hostile military activity in service.  The Veteran's other stressors include being upset by disposing of "trophies" carried by Marines boarding the USS Duluth consisting of human body parts and witnessing the death of another sailor when an anchor line broke and hit the sailor.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a boatswain's mate; the related civilian occupation was that of a water transportation occupation.  His service personnel records show that he was stationed on Board the USS Duluth in Vietnam from September 1969 to February 1971.  However, he has not received any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, the Veteran's cumulative contentions have indicated a fear of hostile military activity from receiving enemy fire when participating in landing operations when the USS Duluth was in Vietnam.  The Board finds that such stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service considering his MOS as a boatswain's mate (with a related civilian occupation of a water transportation occupation).  Additionally, the Veteran submitted a copy of the USS Duluth's command history for the years 1970 and 1971.  This history confirms that the USS Duluth anchored in Vietnam in June 1970; September 1970; and October 1970.  Accordingly, the Board concedes the Veteran's stressor of being subjected to enemy fire during landing operations.

According to post-service medical records, the Veteran was first diagnosed with PTSD by Chief of Psychiatry at the VA Medical Center in Jackson, Mississippi in August 2000.  At that time, the Veteran reported his stressor of exposure to enemy fire during landing operations.  

In connection with a previous claim for service connection for PTSD, the Veteran was afforded a VA examination in November 2000.  He reported his stressor of receiving small arms fire during landing missions.  Following examination, the Veteran was diagnosed with PTSD.  The examiner opined that the Veteran gave a history of re-experiencing, avoidance, and increased arousal symptoms related to his Vietnam experiences.  The Board observes that the examination was conducted by a psychiatrist. 

Based on a review of the evidence, the Board finds that service connection for PTSD is warranted.  As discussed above, considering the amendment allowing for a veteran's lay testimony being able to establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the Board concedes the Veteran's stressor of receiving enemy fire during landing operations.  In this case, as discussed above, the Board concludes that the Veteran's stressor of enemy fire includes a fear of hostile military activity and is consistent with the circumstances, conditions, or hardships of his service.  Additionally, there is no clear and convincing evidence to the contrary.  Thus, the Veteran has a verified in-service stressor.

Moreover, the evidence shows that the Veteran has a current diagnosis of PTSD by a VA psychiatrist.  As discussed above, the November 2000 examiner provided a thorough examination and found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  Although the examiner did not specifically identify which stressor the diagnosis was premised on, the Board observes that the Veteran reported his verified stressor of enemy fire during landing operations to the examiner.  When affording the Veteran the benefit-of-the-doubt, the Board concludes that the examiner's diagnosis of PTSD based on the Veteran's experiences in Vietnam necessarily includes the Veteran's report of his verified stressor to the VA examiner.  Thus, the evidence shows that the Veteran has PTSD related to a verified in-service stressor.  

As to more recent treatment for, or evaluation of, PTSD, the Veteran's wife explained in a January 2012 statement that she has had difficulties getting the Veteran to go to the VA for treatment for his PTSD.  According to the Veteran's wife, the reason for the Veteran's hesitancy originates with "how he feels that he was treated when he returned from serving in the U.S. Navy, . . . [which] may have been 1970, but he still feels the same way that he did then."  

Therefore, in considering the Veteran's verified stressor, the positive and uncontradicted nexus opinion of the VA examiner, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD.  Service connection for PTSD is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2012).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


